Title: From George Washington to Baron de Frey, 12 December 1781
From: Washington, George
To: Frey, Baron de


                        
                            Sir
                            Philada 12th Decemr 1781.
                        
                        I have received your letter of yesterday’s date. After your application to Congress and their acceptance of
                            your resignation, I do not conceive myself at liberty to recommend you to the Rank of Major by Brevet in the American
                            service, because that would imply a new introduction into the Army.
                        Congress have in their Resolve of the 28th November expressed their sense of your Merits and have assigned a
                            reason for accepting your Commission which reflects no dishonor upon you. I am Sir Yr most obt Servt.

                    